 BALLY'S PARK PLACE, INC.Bally's Park Place, Inc. and Sports Arena Employ-ees Union, Local 137, affiliated with LaborersInternational Union of North America, AFL-CIO,' Petitioner. Case 4-RC-14449March 18, 1981DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held in Atlantic City, New Jersey, onNovember 21, 1980, before Hearing Officer BruceD. Bagley. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Acting Regional Director for Region 4 trans-ferred this case to the Board for decision. Thereaf-ter, briefs were filed by both the Employer and thePetitioner. 2The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The parties stipulated, and we agree, that thePetitioner is a labor organization within the mean-ing of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The Petitioner seeks a slot machine depart-ment unit of approximately 55 slot attendants and22 slot mechanics3at the Employer's gamblingcasino in Atlantic City, New Jersey. The Employercontends that the proposed unit is inappropriate be-cause it is merely a "fragment of the entire casino"and that the only appropriate unit is one that in-cludes all of the approximately 1,100 employeestherein.The Employer's 60,000-square-foot casino, whichopened in December 1979, has 1,605 slot machinesand 137 gaming tables of various types. RichardGilman, who is the director of operations, hasi The name of the Petitioner appears as amended at the hearing.2 The Employer submitted a number of corrections of the transcript ofthe hearing which we hereby adopt in the absence of any objections fromthe Petitioner.3 The employees in these classifications are also respectively known asslot floor persons and slot machine mechanics.255 NLRB No. 6overall supervision of the casino and sees to it thatit is run properly.4John O'Donnell, the slot department manager, isin direct charge of the 77 slot employees withwhom he generally meets once a month. Servingunder him are the shift manager, the assistant shiftmanager, the shift coordinator, and the chief me-chanic. They and O'Donnell are responsible forhiring, terminating, and disciplining these employ-ees, and evaluating them to determine whetherthey are entitled to merit increases. However,O'Donnell consults with the personnel departmentand must obtain the director's approval before in-creasing the wage scale for employees in his de-partment. O'Donnell may propose the creation of anew position but authorization therefor is up to amanagement budget review committee.The slot attendants are not required by the Em-ployer or the State Casino Control Commission totake any training course as a prerequisite for thatposition. They are hired on the basis of their abilityto communicate with slot machine customers andare stationed on the casino floor where they servethe customers by answering their questions, resolv-ing their problems, and correcting minor malfunc-tions of the machines such as coin-jams. In addi-tion, they initiate the paperwork needed for a jack-pot or replenishing the coins in the machine.5Slotattendants have a wage range of $6 to $7.75 perhour depending upon longevity and other factors.The slot mechanics are required by the StateCommission to take a training course at an ap-proved school. They are stationed on the casinofloor where they handle customer complaints re-ferred to them by slot attendants with regard tomalfunctioning slot machines. They repair andmaintain the machines and also perform the task ofrefilling "the hopper when it runs dry." Theirhourly wage rate ranges from $8.40 to $10.25.6Mack Pink, the casino manager, is in directcharge of the gaming tables which are located onthe casino floor and are staffed by 800 or 900 deal-ers who are under his supervision. They are re-quired by the State Commission to take a 10-weektraining course at an approved school as a prereq-' Reporting to Gilman is Casino Administrator Dean Macomber whoseduties are not described in the record." Also located at various points on the casino floor are booth cashiersand change persons who dispense coins to customers and occasionallyalert slot attendants as to coin-jams. In the event the slot manager wishesto have change persons moved to a busy area, he requests their account-ing supervisor to take that action.6 Another type of mechanic known as the slot arcade manager is sepa-rately located in an area on the fourth floor where he maintains electro-magnetic devices and the coin mechanisms of game machines. The partiesstipulated that this individual, who reports daily to the slot departmentmanager, has no supervisory functions and should be included in a slotdepartment unit if it is found to be appropriate.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuisite for serving as dealers.7Their compensationincluding tips ranges from about $8 to $11 perhour. The dealers have established a committeewhich meets regularly with the casino manager,the assistant casino manager, or the director of per-sonnel to discuss their problems.During the period from the opening of thecasino in December 1979 to November 21, 1980,the date of the hearing in this proceeding, therewere the following permanent transfers: 3 slot at-tendants, after taking the requisite course, becamedealers, and a total of 8 to 10 pit clerks, cashiers,and change clerks became slot attendants. Howev-er, there has been no temporary substitution, inter-change, or movement from one position to another.As indicated above, the slot department employ-ees and the dealers are separately supervised in theperformance of their regular tasks. Although theslot department and casino managers have no juris-diction over employees outside their own depart-ment, they do on occasion apprise each other of in-fractions of nonsmoking and loitering rules by suchemployees and they attend meetings with casinoexecutives to take up such promotional matters asattracting more customers.All casino employees may present their griev-ances or complaints to a review board if their su-pervisor does not resolve them to their satisfaction.They participate in the same medical, dental, andoptical benefits, are provided with life insurancecoverage,8enjoy the same holidays, are entitled tovacations, have a common payday, receive over-time pay, utilize the same parking facilities, and aregiven free meals in the cafeteria. However, the slotattendants, slot mechanics, dealers, and othergroups of employees wear different uniforms andthere are separate slot and dealer lounges for useduring breaks.9It is clear from the foregoing that the speciallytrained slot mechanics and the slot attendants havedistinctive duties, skills, and interests which pertainto the proper functioning, repair, and maintenanceof slot machines and the servicing of slot custom-ers. Although, as indicated above, the slot depart-ment employees enjoy the same benefits as othercasino employees, are stationed on the casino flooralong with the dealers and other employees, andare under the overall supervision of the director ofall casino operations, it is of paramount significance7 The pit clerks who provide chips to the customers at the tables arenot required to have any special training.8 The coverage for all casino employees except the dealers is equal totheir annual salary. As the income of the latter fluctuates because of theuncertain amount of their tips, their coverage is fixed at $20,000.9 Slot department employees are given three breaks each day whiledealers are entitled to a 20-minute break each hour.that their skills and the nature of their work arecompletely different from those of the numericallypredominant dealers whose training, knowledge,and separate immediate supervision pertain only tothe gaming tables. Although there have been somepermanent transfers to slot attendant positions, themore important and controlling consideration isthat there has been no temporary interchange ofany kind since the opening of the casino. That theslot department employees have different interestsfrom those of the dealers, who use a separatelounge, is further evident from the fact that the slotmanager confines his employee meetings to the slotdepartment, and the dealers discuss their problemswith management through their own committeewhich represents them alone.In view of their distinctive duties and skills, theabsence of any temporary interchange with anyother casino employees, and their separate immedi-ate supervision by the slot department managerwho hires, discharges, evaluates, and disciplines theemployees therein, we conclude that a slot depart-ment unit is appropriate. Although, as contendedby the Employer, a casinowide unit may also beappropriate, this does not preclude a finding thatthe departmental unit sought by the Petitioner isalso appropriate.1°Accordingly, we find that thefollowing employees constitute an appropriate de-partmental unit for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All slot attendants, slot mechanics, and the slotarcade manager" employed by the Employerat its Atlantic City, New Jersey, facility, ex-cluding the slot department manager, shiftmanagers, assistant shift managers, shift coor-dinator, chief slot mechanic, and all othercasino employees and supervisors as defined inthe Act.[Direction of Election and Excelsior footnoteomitted from publication.]'o See Chin Industries. Inc. , 232 NLRB 176 (1977), which states that"it is well settled that more than one unit may be appropriate among theemployees of a particular enterprise."Cf. 105 Casino Corporation d/b/a Nevada Club, 178 NLRB 81 (1969),wherein the Board found inappropriate a separate unit of slot attendantsand slot mechanics and included them in a broader unit of casino employ-ees with whom they shared the same immediate and intermediate supervi-sion. That case is distinguishable from the instant situation as the slot de-partment employees herein are under separate immediate supervision andmeet only with their manager in contrast to the dealers who discuss theirproblems with management through their own committee; the slot me-chanics herein receive special training at an approved school which iscompletely different from that of the dealers; and no other labor organi-zation seeks in the instant case to represent all of the casino employees.' As indicated above, the parties stipulated to the employee status ofthe slot arcade manager and his inclusion in the unit.64